Name: Council Regulation (EEC) No 1710/79 of 2 August 1979 fixing, for the 1979/80 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 79 Official Journal of the European Communities No L 198 /5 COUNCIL REGULATION (EEC) No 1710/79 of 2 August 1979 fixing, for the 1979/80 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as amended by Regulation (EEC) No 2990/78 (2), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 1 of Regulation (EEC) No 525/77 establishes a system of production aid for tinned pineapple processed from pineapples harvested in the Community ; whereas the object of such aid is to offset the difference between the Community offer price and the prices charged by third countries for tinned pineapple ; Whereas, under Article 3 of the said Regulation , the granting of such aid is subject to the payment to producers of fresh pineapples of at least a minimum price ; whereas that price must be fixed so as to ensure a fair remuneration to the producers concerned, Article 1 For the 1979/80 marketing year, the production aid for tinned pineapple referred to in Article 1 of Regula ­ tion (EEC) No 525/77 shall be 46-38 ECU per 100 kilograms, including immediate packaging. Article 2 For the said marketing year, the minimum price referred to in Article 3 of Regulation (EEC) No 525/77 shall be 20-67 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1979 . For the Council The President J. GIBBONS (&gt;) OJ No L 73, 21 . 3 . 1977, p . 46 . (2) OJ No L 357, 21 . 12. 1978, p . 1 .